Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus,, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/19/2022.
Claims 4 -5 have been examined on the merits.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the accessories including the hooks, ornament and aiguillete must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4- 5 include the limitations of a withdrawn claim in the claims preamble, it is unclear what elements of the withdrawn claim are required and therefore the meets and bounds of the claim cannot be ascertained.  Appropriate correction is required. 
Claim 4  recites the limitation "the" in reference to elastomeric strip shapes, desired shape, aluminum steel plate;.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites “pressing elastomeric strips” it is unclear if the elastomeric strips are the “printing elastomeric strip shapes” already recited in the claim, or if they are new/additional elastomeric strips. Appropriate correction required.
Claim 4 recites “”pressing gel shaped printed”. It is unclear what step applicant is claiming here.  Is applicant further defining “pressing elastomeric strips” or is this an additional method step. Appropriate clarification is required. 
Claim 4 recites “to clothing panel”  “the clothing panel” and then “to clothing panel” again. It is unclear if the third recitation of a clothing panel, is a new/different clothing panel of “the” clothing panel that was previously recited. Appropriate clarification is required. 
Claim 4 recites in section 2), “elastomeric strips” it is unclear if these elastomeric strips are the strips that have been positively recite, or a new/additional element. Appropriate clarification is required. 
Claim 4 recites “setting overall at high temperature” it is unclear what “overall is” and how overall has a temperature. Appropriate clarification is required. 
Claim 4 recites the limitation "the" with respect to and “outside”. An outside of the elastomeric strips has not been positively recited. There is insufficient antecedent basis for this limitation in the claim.
Claim 4, recites in section 3), elastomeric strips, it is unclear if the elastomeric strips are the same elastomeric strip shapes previously recite, or the other element of elastomeric strips recite, or a new/additional element.  Appropriate clarification is required.



Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  Claim 4 recites, “setting print pattern […] of gel head ”. This appears to be an error of syntax and should be corrected to recite “setting a print pattern […] of a gel head,”  claim 4, further recites “pressing gel shape printed in advance to clothing panel”. This language is awkward and appears to be an error of syntax. The examiner things perhaps and a, was omitted so that the claim should read “to a clothing panel”.  Section 2) of claim 4, r4ecites “at low temperature” and should be corrected to read “at a low temperature”. Appropriate correction is required. 



The claims are free from art; however, in light of the multiple 112 2nd paragraph rejections allowability could not be determined. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732